Action for an injunction restraining the defendant from maintaining an existing fence on a street known as Railroad Place, in the city of Yonkers, and directing her *899to remove it on the ground that Railroad Place became a public street by offer of dedication and acceptance. Judgment in favor of the plaintiff and against the defendant unanimously affirmed, with costs. Appeal from the decision dismissed. No opinion. Present — Lewis, P. J., Hagarty, Adel, Aid-rich and Nolan, JJ. [See post, p. 944.]